Citation Nr: 0112869	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left lateral condyle of the left knee with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a June 22, 2000 rating decision, the RO denied service 
connection for a left hip disability claimed as secondary to 
service connected residuals of a fracture of the left lateral 
condyle of the left knee with traumatic arthritis.  Notice of 
this rating decision with accompanying appellate rights was 
forwarded to the appellant on July 6, 2000.  There is a 
document that evidences the appellant's disagreement with the 
June 2000 rating decision, but it accompanies the VA Form-9 
in the instant appeal which was date-stamped June 12, 2000.  
An appellant must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  38 C.F.R. § 20.302(a) (2000).  The 
documentation that accompanied the VA Form-9 was received 
prior to notice of the denial of the appellant's claim, thus 
it is not a timely Notice of Disagreement.  Furthermore, in 
the absence of a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction of the issue and it will not be addressed.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  


FINDING OF FACT

Residuals of a fracture of the left lateral condyle of the 
left knee with traumatic arthritis is currently manifested by 
no more than occasional slight limitation of extension and 
limitation of flexion at most to 90 degrees.



CONCLUSION OF LAW

Residuals of a fracture of the left lateral condyle of the 
left knee with traumatic arthritis is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted in December 1945 for deformity 
of the left knee secondary to a fracture of the tibia and a 
50 percent evaluation was assigned.  In May 1946 the 
disability was recharacterized as partial ankylosis of the 
left knee with fragments, residual of a fracture of the 
tibia, and the evaluation was reduced to 20 percent.  The 
disability was recharacterized as residuals of a fracture of 
the tibial condyle in the left knee with traumatic arthritis 
and the evaluation was reduced to 10 percent.  The evaluation 
was increased to 20 percent in a July 1954 rating decision 
and continued at that rate.  The Board denied a higher 
evaluation in May 1989.  This appeal stems from a November 
1999 rating decision that confirmed and continued a 20 
percent evaluation for residuals of a fracture of the left 
lateral condyle of the left knee with traumatic arthritis 
(hereinafter left knee disability).

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in May 
2000, the appellant and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for an increased rating.  
Service medical records are in evidence.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder, 
including treatment records from the VA Medical Center and 
private medical treatment records.  A VA examination was 
conducted in October 1999 and a copy of the report associated 
with the file.  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends that the severity of his left knee 
disability has increased to the point that the disability 
evaluation should be higher.  Every aspect of his life has 
been affected because of the pain in the left knee.  He can 
only sit a little while before he has to get up to help ease 
the pain.  He can only stand for a little while before he has 
to sit and ease the pain.  His doctor has stated that he has 
severe post-traumatic arthritis and that knee replacement is 
an excellent option for him.  If the doctor feels that his 
condition is severe enough to warrant a knee replacement, 
then he should be given a higher evaluation.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

A 30 percent evaluation is assigned for limitation of flexion 
of the leg limited to 15 degrees; a 20 percent evaluation for 
flexion limited to 30 degrees; a 10 percent evaluation for 
flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (2000).

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
With extension limited to 10 degrees, a 10 percent evaluation 
is warranted.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).

The Board has considered whether any other Diagnostic Codes 
apply that could afford the appellant a higher evaluation.  
Other impairment of the knee with severe recurrent 
subluxation or lateral instability is assigned a 30 percent 
rating.  A knee impairment with moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  For slight recurrent subluxation or lateral 
instability, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5257 (2000).  In the absence of 
evidence of ankylosis, no other Diagnostic Code applies.

In VA Medical Center outpatient treatment records dated in 
March 1999, the appellant reported a 10-year history of left 
knee pain.  There was no effusion on examination and range of 
motion was from 0-95 degrees.

In August 1999 the appellant reported no relief from a 
cortisone injection in March and minimal night pain.  There 
was no effusion in the left knee and range of motion was from 
5-90 degrees.

A VA examination was conducted in October 1999.  The 
appellant reported increasing left knee pain over the prior 
2-3 years.  The pain was of an arthritic component and was 
worse with weight bearing.  He had stiffness, particularly 
when he sat for prolonged periods.  His main complaint was 
his inability to do chores around the house.  He was able to 
walk for shorter and shorter distances.  He used a cane.  His 
pain got better with resting and he occasional took pain 
medication.  He denied weakness or numbness of the left lower 
extremity.  On examination there was a well-healed incision 
over the left lateral knee.  Range of motion in the left knee 
was from 0-95 degrees; 0-145 degrees on the right.  He was 
tender over the posterior aspect of the left lateral 
compartment as well as the left lateral joint line and medial 
joint lines.  He had good patellar mobility and patellar 
tracking.  He had some pain with patellar grind.  There was a 
trace of effusion but no warmth or erythema.  There was no 
significant leg length discrepancy.  He was able to hold a 
straight leg raise on the left for a good five count.  There 
was 5/5 motor strength of all motor groups of the left lower 
extremity compared to the right.  He was fully sensate in the 
left lower extremity.  There was a positive McMurray's 
lateral sign that caused pain and popping.  There was 
significant bony crepitus on movement of the joint.  Severe 
post-traumatic arthritis in the left knee was diagnosed.  He 
was getting more symptomatic over the years as would be 
expected.  Knee replacement surgery was an excellent option 
for him but he was not ready for this.

Private medical records dated in February and March 2000 
documented rehabilitation therapy and complaints of low back 
and left hip pain.

Normal range of motion in the knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a; 
Plate II (2000).  The preponderance of the evidence is 
against a higher evaluation for limitation of flexion.  
Flexion has never been shown to be limited to 15 degrees.  
The preponderance of the evidence is against a higher 
evaluation for limitation of extension.  Extension has never 
been limited to 30 degrees on objective examination.  
Competent evidence of severe recurrent subluxation or lateral 
instability has not been presented, therefore the 
preponderance of the evidence is against a higher evaluation 
under the criteria for rating other knee impairment.

The Board has considered the functional impairment in the 
appellant's left knee, but we note that the DeLuca provisions 
are applicable to limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  On objective examination he has 
exhibited less movement that normal and some painful movement 
and tenderness, however this has not been objectively shown 
to limit his range of motion to a higher degree than that 
which is already compensated.  He has denied weakness in his 
left lower extremity and it has not been demonstrated.  The 
appellant has reported that he cannot walk very far anymore, 
however he has asserted that this was due to pain, not excess 
fatigability.  Incoordination was not demonstrated and his 
use of the cane was due to painful movement.  His functional 
impairment has not been shown to approximate the higher 
evaluation.

We have considered the appellant's contentions.  The 
appellant is competent to state that his condition is worse, 
and the medical evidence confirms that he is a candidate for 
knee replacement surgery.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the current extent of the disability.  Even 
with the consideration of the functional impairment imposed 
by his painful left knee, on objective examination his 
functional impairment did not approximate the higher 
evaluation under any of the applicable criteria.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for the left knee 
disability are adequate and the case does not present an 
exceptional or unusual disability picture.  Competent 
evidence of marked inference with employment due to this 
disability has not been presented and treatment has been 
shown to be on an outpatient basis only.


ORDER

An increased rating for residuals of a fracture of the left 
lateral condyle of the left knee with traumatic arthritis is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

